Citation Nr: 1506638	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as due to in-service exposure to Agent Orange and as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran's claims file is currently under the jurisdiction of the RO in Nashville, Tennessee.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for hypertension.  The Veteran did not appeal the March 2004 decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the March 2004 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for hypertension.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014)

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for hypertension in March 2004, and notified the Veteran of the decision that same month.  The Veteran did not appeal the March 2004 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The March 2004 rating decision denied service connection for hypertension because the evidence did not demonstrate that the Veteran's hypertension was related to his active duty service or to a service-connected disability.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the March 2004 rating decision addressing this basis.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for hypertension, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the March 2004 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for hypertension.  In particular, the Veteran has submitted lay statements that his VA physician told him that his hypertension was caused by his in-service exposure to Agent Orange.  This evidence is new because it was not of record at the time of the March 2004 rating decision.  It is material because it provides evidence suggesting that the Veteran's hypertension may be directly related to his in-service exposure to Agent Orange.  The credibility of the Veteran's lay statements is presumed.  See Justus, 3 Vet. App. 512-13.  Accordingly, as the Veteran has presented evidence suggesting that his hypertension may be etiologically related to his in-service exposure to Agent Orange, the Veteran's claim for entitlement to service connection for hypertension is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened, and, to that extent only, the appeal is granted.


REMAND

Although the Veteran was provided with a VA examination addressing the etiology of his hypertension in July 2014, the Board finds the opinion provided to be incomplete.  Specifically, the July 2014 VA opinion only discussed whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus and coronary artery disease.  The examiner did not address the Veteran's contentions that his hypertension was caused by his in-service exposure to Agent Orange.  In that regard, the Board acknowledges that hypertension is not a disease for which presumptive service connection may be awarded based upon in-service exposure to Agent Orange.  Nevertheless, service connection may still be granted based upon evidence showing that hypertension is directly related to in-service exposure to Agent Orange.  Additionally, the July 2014 VA examiner noted that there is an association between hypertension and coronary artery disease in which hypertension contributes to the development of coronary artery disease but that coronary artery disease does not cause hypertension; however, the examiner provided no opinion as to whether the Veteran's hypertension may have been aggravated by his service-connected coronary artery disease.

As the July 2014 VA examiner did not address the issue of whether the Veteran's hypertension was directly caused by his in-service exposure to Agent Orange or whether the Veteran's hypertension was aggravated by his service-connected coronary artery disease, the Board finds the VA opinion to be incomplete, and a supplemental VA opinion should be obtained which discusses whether the Veteran's hypertension is related to his in-service exposure to Agent Orange or whether it was aggravated by his service-connected coronary artery disease.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO must return the Veteran's claims file to the VA examiner who provided the July 2014 VA opinion regarding the etiology of the Veteran's hypertension, or an appropriate substitute.  The Veteran's claims file, all electronic records, and a copy of this Remand must be made available to and reviewed by the examiner. 

The examiner is requested to provide an addendum opinion that provides the following opinions:

*Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is directly related to his in-service exposure to Agent Orange?  The examiner should be advised that, although hypertension is not a presumptive disease entitled to service connection based upon exposure to Agent Orange, service connection may still be awarded when the medical evidence shows that hypertension is directly related to in-service exposure to Agent Orange.

*Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected coronary artery disease?  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for all opinions must be provided.  If the VA examiner deems a new VA examination is necessary in order to render the requested opinion, then such examination should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's reopened claim must be adjudicated de novo.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


